DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/12/2021 is entered and fully considered.
	The Declaration filed 11/12/2021 is acknowledged and fully considered.
Response to Arguments
	The amended claim 1 requires that the coating weight of the carbon containing thin film is 12-222 mg/m2. Applicant argues that the data is commensurate in scope with the evidence provided in the specification to show unexpected results.
	However, the examiner disagrees that the evidence is commensurate with the scope of the claims. The scope of claim 1 is currently very broad, and the evidence is not commensurate with the scope of the claim. 
Among other things, the examiner notes that the claim is directed to forming the thin film by gravure coater or die coater. However, all of the provided examples are directed to gravure coating. There is no evidence supporting the scope of the claim including die coating. In addition, the claim is directed to CNTs generally while the evidence only uses multiwall CNTs. There is no evidence showing single wall CNTs.
The additional evidence added by declaration in Table A shows a single example of a solids content at 4.6 wt% which is still less than the claimed range of up to 5.0 wt%. In addition, the coating weight (126 g/m2) falls outside the claimed range (even when it is assumed to be a typo for mg/m2).
any solid is within the scope of claim 1.
	Applicant further argues that the YOKOUCHI reference only uses as low as 500 mg/m2 in the examples and therefore does not teach the claimed range. However, the prior art may be relied upon for all that it discloses (not just the examples). Therefore, the examiner maintains that the reference teaches the range 0.05 to 3 g/m2 which overlaps the claimed range.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOUCHI et al. (US 2015/0213967).
Regarding Claims 1, 9, 13, and 14
	YOKOUCHI teaches an electric storage device that includes an undercoat layer of carbon material abstract. The undercoating layer can be deposited by liquid method such as gravure coating or die coating [0071].
[0020]) with a dispersant that can be polysaccharides (PGPub [0024]) and a solvent such as water or other organic solvents including ethanol, NMP, isopropyl alcohol, n-propyl alcohol, (PGPub [0079]-[0080]). The YOKOUCHI reference similarly teaches a composition of carbon material such as carbon nanotube [0060] with a binder that can be polysaccharides [0064] and the same solvents [0070]. 
YOKOUCHI teaches the same coating composition and further teaches the coating weight as 0.05-3 g/m2 (50-3000mg/m2) [0017] which overlaps the claimed ranges and is considered prima facie obvious, MPEP 2144.05.I. However, the reference does not expressly teach the solids weight percent of the coating liquid. However, the reference teaches the coating weight per unit area can be adjusted by changing the solid content concentration of the coating liquid [0059]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the solids weight percent of the coating liquid to achieve a desired solids weight of the applied coating as an optimization of a result effective variable.
Therefore, the YOKOUCHI reference teaches the same composition of materials in addition to the same solids loading, and the examiner can reasonably conclude that the same composition of materials at the same loading will have the same viscosity.
Regarding claim 10,
	YOKOUCHI teaches the undercoating layer can be deposited by liquid method such as gravure coating or die coating [0071].

	YOKOUCHI teaches an electric storage device that includes an undercoat layer of carbon material abstract.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YOKOUCHI et al. (US 2015/0213967) in view of HIDA et al. (US 2012/0268840).
Regarding claim 11,
	YOKOUCHI teaches including a dispersant stabilizer as an additive to the liquid undercoating composition [0066]. The reference does not teach expressly teach any specific dispersant within the scope of one of the claimed polymer groups. However, HIDA teaches a carbon nanotube dispersant can be a highly branched polymer that is based on formula 12 or 13 which are triaryl amines abstract:

    PNG
    media_image1.png
    236
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    244
    388
    media_image2.png
    Greyscale

	The dispersant is capable of excellent dispersions of single nanotubes without thermal treatment [0022]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to find suitable dispersants that can be incorporated into a carbon nanotube composition including the highly branched polymers of HIDA which is considered excellent and does not require thermal treatment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712